DREW, Justice
(dissents in part).
I concur in the judgment of suspension for 6 months and the requirement of the refund of $100 and the payment of costs. I do not agree to that part of the judgment which requires this respondent to “demonstrate” that he "can and will perform the duties of the office of attorney in accordance with the best traditions of the legal profession.” (Emphasis supplied.) This, of course, is expected of every lawyer but I don’t believe any could “demonstrate” that he can and will do so.